DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
invention.
Regarding claims 1, 9, 11, 12 and 14-18, the term "preferably" and the phrase “more preferably” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05.
Regarding claims 4, 6, 19 and 20, the phrase "such as" used throughout the claims render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The remaining claims are rejected for depending on the indefinite base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 9-12, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkateswaran et al. (WO 01/08644, published February, 2001) (“Venkateswaran” hereunder). 

Examples 16 and 18 disclose hair conditioning formulations containing polyquaternium -24 (BioCare Polymer HA-24) which contains polyquaternium -24 (a cationic cellulose polymer with at least one fatty chain comprising at least 10 carbon atoms) and hyaluronic acid (an anionic polymer), at least one non-polymeric acid having two or more pKa value (glutamic acid and citric acid), silicone blend (at least one oil) and water.  The reference teaches that acids, water and cationic polymer (polyquaternium-24) are combined and added to water base and then added with the oil phase, which suggests that the “at least one complex” limitation of present claim 1 (a) is met.  See p. 36, lines 5-14; instant claims 1, 5 and 6. 
Regarding claim 2, since all of the physical limitations of the composition of claim 1 is disclosed in prior art examples, the complex in the example formulations must also behave in the same way as defined in claim 2 unless shown otherwise. 
Regarding claims 3, 4, 10 and 11, polyquaternium -24 is the polymeric quaternary ammonium salts of hydroxyethyl cellulose reacted with lauryl dimethyl ammonium-substituted epoxide.  See p. 13, line 29 – p. 14, line 5.  
Regarding claim 9, Example 16 contains glutamic acid (the non-polymeric acid having two or more pKa values) in the concentration of 0.13 wt %; citric acid is also used in an amount necessary to adjust pH 3-7.  
Regarding claim 12, the reference teaches that the pH of the composition is adjusted to 3-7. 
Regarding claim 14, the silicone blends is used at the concentration of 0.8 wt %. 
Regarding claim 16-19, since the prior art composition meets all the structural limitations of claim 1, the topical application of the same product would inherently or obviously result in forming a film on the substrate as defined in the present claims.  
Regarding claim 20, since the prior art composition meets all the structural limitations of claim 1, the water resistance property of the resulting film would be same as defined in present claim 20.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkateswaran as applied to claims 1-6, 9-12, 14 and 16-20 as above, and further in view of the teachings of the same reference. 
Regarding claim 13, the reference teaches that either soluble or insoluble silicone oil can be used.  See p. 34, Examples. Since the reference teaches using either polar or nonpolar oil, using either type of oil would have been prima facie obvious. 
Regarding claim 15, the reference teaches that hair conditioning products are typically in the form of an emulsion. See p. 2, lines 1-5;  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Venkateswaran as applied to claims 1-6, 9-12, 14 and 16-20 as above, and further in view of Midha et al. (US 20020034486 A1, published on March 21, 2002) (“Midha” hereunder). 
Venkateswaran generally teaches adding to the composition cationic conditioning agents and amphoteric or anionic hair fixative polymers. 
Midha teaches amphoteric hair conditioning polymers which include polyquaternium -22 and -39.  See [0067-0070].  The reference teaches some amphoteric conditioning polymers also have hair fixative/holding properties. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Venkateswaran and incorporate to the composition the amphoteric hair polymers as motivated by Midha.  The skilled artisan would have been motivated to do so as 1) both references are directed to hair conditioning and treating compositions; 2) Venkateswaran teaches using conditioning agents; and 3) Midha teaches specific hair conditioning agents including amphoteric polyquaterniums.  Since Midha teaches and suggests amphoteric polymers can be used in the composition, by combining the teachings of the references the skilled artisan would have had a reasonable expectation of successfully producing a stable hair conditioning composition with improved conditioning and/or fixative properties. 




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617